DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit to U.S. Provisional Application Serial Number 62/770,968, filed 11/23/2018.  Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-8, 13-14 and 17-18, in the reply filed on 6/28/2022 is acknowledged.  Claims 9-12, 15-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-8, 13-14 and 17-18 have been examined on the merits.

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:
Claim 7 recites “Guillaian Barre Syndrome” in line 7 which is a misspelling of “Guillain-Barre Syndrome”.  Appropriate correction is required.
Claim 18 recites “locally at a anatomical site” in lines 1-2.  The article should be “an” (i.e. “locally at an anatomical site”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “an enzyme that hydrolyzes IgG”, and the claim also recites “such as EndoS or IdeS” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-7, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Frohna, US 2010/0233121 (cite A, attached PTO-892; herein “Frohna”).
Frohna teaches methods for treating multiple sclerosis (MS) with a CD20 antibody (Abst.) wherein the antibody is rituximab [0015].  Rituximab depletes B cells in the MS patient administered rituximab by lysing the B cells [0015] (i.e. rituximab inhibits vascular endothelial cell phagocytosis) anticipating claims 1, 5, 7, 13 and 17.  
Frohna discloses that MS pathophysiology has a humoral component [0007], i.e. antibodies secreted by B cells and circulating in bodily fluids, including increased intrathecal synthesis of IgG which is correlated with MS disease activity [0007].  Frohna teaches that the increased antibodies include antibodies against myelin (e.g. against myelin basic protein MBP) and against myelin oligodendrocyte glycoprotein (MOG), which are detected in the cerebrospinal fluid (CSF) of MS patients which indicate progression from an isolated demyelinating event to definite relapsing-remitting MS (RRMS) [0008].  Frohna teaches that antibodies bound to myelin and B cells are present in MS lesions in the majority of patients with MS [0009].  Frohna teaches that B cells are detectable in the CSF of MS patients and that a high proportion of B cells may be predictive of a more severe disability progression [0009].  Thus, the administration of rituximab to MS patients attenuates B cells, depletes IgG and inhibits vascular endothelial cell phagocytosis in the patient.
Frohna teaches that the treatment of the subject includes prophylactic or preventative treatments as well [0068] anticipating claim 6.
Frohna teaches that the antibody (e.g. rituximab) can be administered intralesionally (i.e. at an anatomical site where demyelination exists) anticipating claim 18.

Claims 1, 5-8, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bjorck et al., US 2010/0135981 (cite B, attached PTO-892; herein “Bjorck”).
Bjorck teaches treating immunoglobulin G-mediated diseases by the administration of EndoS endoglycosidase (Title; Abst.; [0009]).  Bjorck teaches that the pathogenic role of IgG in these immunoglobulin G-mediated diseases can be inhibited by the administration of EndoS [0082].  Bjorck teaches that EndoS specifically hydrolyzes the asparagine-linked glycan on IgG between the two core GlcNAc residues [0004] efficiently hydrolyzing the pathogenic IgG antibody [0005].  Bjorck teaches that the immunoglobulin G-mediated disease can be MS, Guillain-Barre syndrome or chronic inflammatory demyelinating polyneuropathy (CIDP).  Thus, Bjorck teaches a method for treating the demyelinating conditions MS, Guillain-Barre syndrome or CIDP comprising administering EndoS, an agent that inhibits vascular endothelial cell phagocytosis, to the subject anticipating claims 1, 5, 7-8 and 13-14.  Note: It is irrelevant whether Bjorck teaches or even knows that EndoS is an agent that inhibits vascular endothelial cell phagocytosis because the method taught by Bjorck anticipates all the method steps set forth in the claims and the method is directed to the same population as the instant claims and EndoS is an agent that inhibits vascular endothelial cell phagocytosis.
Bjorck teaches that the treatment can be therapeutic or prophylactic [0089] wherein the prophylactic treatment is to prevent the onset of one or more symptoms of the disease [0090] anticipating claim 6.
Bjork teaches that the EndoS may be administered locally to target therapy to a particular site [0092-3], i.e. administered locally at an anatomical site, anticipating claim 18.

Claims 1-5, 7-8, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zaki et al., US 2009/0022726 (cite C, attached PTO-892; herein “Zaki”).
Zaki teaches treating conditions with a combination therapy of an IL-6 antagonist and a proteasome inhibitor (Abst.) wherein the conditions can be spinal cord injury, MS, other demyelinating disorders or POEMS syndrome (polyneuropathy, organomegaly, endocrinopathy, monoclonal gammopathy, and skin changes syndrome) ([0060], [0064]) and the proteasome inhibitor can be bortezomib ([0013], [0018], [0035]), an agent that inhibits vascular endothelial cell phagocytosis, anticipating claims 1-5, 7-8, 13 and 17.  Note: It is irrelevant whether Zaki teaches or even knows that bortezomib is an agent that inhibits vascular endothelial cell phagocytosis because the method taught by Zaki anticipates all the method steps set forth in the claims and the method is directed to the same population as the instant claims and bortezomib is an agent that inhibits vascular endothelial cell phagocytosis.
Zaki teaches that the administration of the combination therapy comprising an IL-6 antagonist and bortezomib can be intraspinal administration [0070], i.e. administered locally at an anatomical site, anticipating claim 18.

Claims 1-8, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Linnemann et al., US 2010/0210829 (cite D, attached PTO-892; herein “Linnemann”).
Linnemann teaches compositions and methods for treating diseases or conditions of the central nervous system associated with demyelination (Abst.) wherein the disease or condition can be spinal cord injury, MS or chronic inflammatory demyelinating polyneuropathy (CIDP) [0447-8] wherein the composition administered to treat the disease or condition can comprise rituximab [0450], an agent that inhibits vascular endothelial cell phagocytosis, anticipating claims 1-5, 7-8, 13 and 17.  Note: It is irrelevant whether Linnemann teaches or even knows that rituximab is an agent that inhibits vascular endothelial cell phagocytosis because the method taught by Linnemann anticipates all the method steps set forth in the claims and the method is directed to the same population as the instant claims and rituximab is an agent that inhibits vascular endothelial cell phagocytosis.
Linnemann teaches that the administration can be for prophylaxis to prevent or inhibit the disease [0266] anticipating claim 6.
Linnemann teaches that the administration can be local, subcutaneous or intrathecal [0120-1], i.e. at an anatomical site, anticipating claim 18.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651